Citation Nr: 0515795	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for constipation and 
peripheral paralysis of the left side of the anal sphincter, 
and neurogenic bladder, as a result of VA medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision that, inter alia, 
denied compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for constipation and peripheral paralysis 
of the left side of the anal sphincter, and neurogenic 
bladder, as a result of VA medical or surgical treatment.  
The veteran filed a notice of disagreement (NOD) in March 
2000, and the RO issued a statement of the case (SOC) in May 
2000.  The veteran filed a substantive appeal later that same 
month.  

In July 2001, the Board remanded the matter to the RO for 
additional development.  In November 2002 and April 2003, the 
RO issued supplemental SOCs (SSOCs), reflecting the continued 
denial of the claim on appeal.

In July 2003, the Board again remanded the matter to the RO 
for additional development.  The March 2005 SSOC reflects the 
RO's continued denial of the claim for compensation benefits 
under 38 U.S.C.A. § 1151.

In May 2005, the undersigned Veterans Law Judge granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive evidence establishes that 
the veteran does not currently suffer from additional bowel 
or bladder disabilities as a result of VA surgeries in 
January 1996 and February 1996.



CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for constipation and 
peripheral paralysis of the left side of the anal sphincter, 
and neurogenic bladder, as a result of VA medical or surgical 
treatment, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 3.800 (2004); 69 
Fed. Reg. 46433 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the May 2000 SOC, the November 2002, April 2003, and 
March 2005 SSOCs, and the October 2001, July 2003, and 
January 2004 letters, the RO notified the veteran of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim  for compensation benefits under 
38 U.S.C.A. § 1151.  The RO notified the veteran of the 
requirements for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151, and of the need for evidence of 
aggravation or of additional disability and causation.  After 
each, the veteran and his representative were given the 
opportunity to respond.  

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be codified at 
38 C.F.R. § 3.361).  While the RO has not given the veteran 
notice of this regulation, the Board finds that its 
consideration of that regulation, in the first instance, does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As indicated below, this regulation merely 
codified the criteria already present in the statute, 
38 U.S.C.A. § 1151.  The Board also points out that the new 
regulation also includes several provisions already contained 
in the former regulation codifying 38 U.S.C.A. § 1151-38 
C.F.R. § 3.358-of which the veteran has been apprised (see 
March 2000 SOC and November 2002 SSOC).  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's October 2001, July 2003, 
and January 2004 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in February 1999, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the October 2001 letter, 
notifying him of the VCAA duties to notify and assist, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
November 2002 SSOC and well before the subsequently issued 
SSOCs, and the RO afforded the veteran well over a one-year 
period for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's January 1996 and February 1996 surgical 
records and post-surgical records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  The veteran 
also has been given opportunities to submit and/or identify 
evidence to support his claim.  In his response to the 
January 2004 letter, the veteran indicated that he had no 
additional medical evidence to submit.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Factual Background

December 1979 VA hospital records reflect a diagnosis of 
chronic prostatitis, and a notation that symptoms suggested 
bladder neck obstruction.  A barium enema was essentially 
negative, and a sigmoidoscopy failed to reveal any internal 
fissure or any hemorrhoids.

During the April 1980 VA examination, the veteran reported 
frequency of urination and frequency of bowel movements.

In a November 1982 letter, Paul E. Buckthal, M.D., indicated 
that x-ray findings were consistent with osteoarthritis and 
would account for some of the veteran's low back pain, but 
not for his bowel or bladder difficulties.

The October 1994 VA report of surgical biopsy revealed 
adenocarcinoma of the prostate.

January 1996 VA hospital records reflect that the veteran was 
admitted with worsening low back pain.  He had mild to 
moderate stenosis symptoms and signs, and very mild radicular 
problems, if any.  He elected decompressive laminectomies for 
spinal stenosis, and underwent the procedure without 
complications.  His general examination was benign throughout 
the hospital stay; however, the veteran had multiple 
complaints related to difficulty with urine flow, which had 
been a chronic problem for him, as well as for constipation, 
and difficulty moving his bowels, which had also been a 
relatively chronic problem for him.  No neurologic deficit 
was noted.  A computed tomography scan of the lumbosacral 
spine revealed only subcutaneous fluid, and no evidence of 
fluid below the dorsal lumbar fascia.  On discharge from the 
VA hospital, the veteran was walking well without much 
difficulty, urinating copious amounts as he drank a lot of 
fluid daily, and had bowel movements on a daily basis.

February 1996 VA hospital records reflect a past medical 
history of benign prostatic hypertrophy, stage I 
adenocarcinoma of the prostate and adenomous polyp at 30 
centimeters in 1994, and spinal stenosis.  The veteran 
underwent a barium enema, which reflected no pathology; he 
retained barium, and was kept an extra day to evacuate the 
barium.  There were no complications.

Post-surgical records in March 1996 revealed fairly severe 
degenerative changes of the lumbar spine at all levels, most 
severe at L1-L2.

An electromyography (EMG) study in August 1996 revealed 
peripheral paralysis involving the left side of the anal 
sphincter.  Records note the possibility existed that this 
was caused by either the laminectomy or the hernia repair.

VA progress notes in September 1997 reflect that the 
veteran's complaints of urinary problem and constipation were 
chronic, probably secondary to nerve damage after back 
surgery.

On January 22, 1998, the veteran filed a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for constipation and peripheral paralysis of 
the left side of the anal sphincter, and neurogenic bladder, 
as a result of VA medical or surgical treatment.

During the May 1998 VA examination, the veteran reported 
symptoms of straining to urinate, frequency every one to two 
hours, and positive nocturia five to six times.  Reportedly, 
when able to void, the stream was very slow.  The VA examiner 
noted that urodynamics done in November 1996 revealed a 
bladder capacity of 500 ccs, consistent with an areflexic 
bladder; and a cystoscopy showed a normal urethra and normal 
appearing bladder mucosa.  The VA examiner diagnosed 
neurogenic bladder, which the veteran claimed was from his 
previous surgery in 1996.  However, the examiner noted that 
he was unable to state whether the surgery was the cause of 
the neurogenic bladder.
  
In a June 1999 medical statement, received in July 1999, 
Luke L. Han, M.D., indicates that the veteran had been 
receiving acupuncture treatment since May 1998.  The 
veteran's complaints included numbness of his left buttock 
region, numbness of the distal portion of his ano-rectal area 
and urethra, frequent bowel movement and urination, and no 
control of his bowel movement and urinary bladder.  
Examination revealed a localized decreased pinprick or touch 
sensation, and local muscle atrophy.

A March 2000 medical statement from Dr. Han reflects that an 
electro-neuromyographic examination performed in June 1999 
revealed evidence of sacro nerve root lesions affecting the 
S3, S4 root, compatible with cauda equina syndrome, as well 
as evidence of a significant polyneuropathy affecting both 
the sensory and motor nerve fibers of the upper and lower 
extremities.

A June 2000 consultation note includes the impression that 
the veteran's inguinal hernia repair one month after the 
laminectomy likely had altered the integrity of abdominal 
muscles, leading to pelvic instability and long-term 
weakness.  Skilled physical therapy intervention, to relieve 
pain and strengthen abdominal muscles, was suggested.

An October 2001 medical statement from Dr. Han indicates that 
the veteran had been suffering from chronic constipation, 
irritable bowel, and urinary bladder irritation for many 
years.  After many acupuncture treatments, his symptoms were 
improving and had become relatively stable.

A January 2002 medical statementfrom Donald J. Clarke, a 
licensed acupuncturist, , received in February 2002, reflects 
that he began providing acupuncture treatment for the veteran 
in January 2002; and that a repeat electroneuromyographic 
examination in January 2000 indicated that nerve root lesions 
were relatively static in comparison with the test results of 
June 1999.

In an August 2002 medical statement, Acupuncturist Clarke 
indicated that the veteran had distinct sensory deficiency on 
and in his left buttock.  Pinprick examination showed no sign 
of sensation.

The report of an October 2002 VA examination includes a 
notation that the claims file was not available to the 
examiner, but that  the VA examiner had reviewed clinical 
notes and an MRI scan from 1996, revealing a slight cauda 
equina compression of the L3-L4-L5 area.  On examination, the 
veteran reported constipation, peripheral paralysis of the 
left side of the anal sphincter, and neurogenic bladder.  
Physical examination revealed a positive anal wink.  The 
veteran's quadriceps reflexes were 5/5 bilaterally; the left 
heel was 3/5, and the right heel was 5/5.  Infrapatellar 
reflexes were 5/5 bilaterally.  There was no evidence of any 
major muscle group atrophy nor anatomical deformity of the 
lower extremities.  The examiner noted that the veteran did 
not have any apparent complications from the 1996 surgery, 
and that there really was no relationship between the lengths 
of compression on a cauda equina area of the lumbar spine and 
one disk surgery.  The examiner opined that the veteran's 
current problems with bowel movements and urological 
complaints were not related to his original lumbar surgery.

In a December 2002 medical statement, Acupuncturist Clarke 
indicated that he had provided acupuncture treatment for the 
past 11 months to help the veteran with his inability to 
control his urination and bowel movements.  The veteran 
reportedly used a bulb syringe, to enable a partial bowel 
movement, and frequently relieved his bladder during optimal 
rest times from 9 p.m. to 5 a.m.  The veteran also reported 
that his symptoms of constipation and weak bladder had not 
arisen until after his back surgery in 1996.  Acupuncturist 
Clarke indicated that a determination as to whether the 
veteran's symptoms were caused from damage to the S3 and S4 
nerves was not within his scope of practice, but that, in his 
opinion,  the veteran's condition was caused from trauma to 
S3 and S4 nerves.

An EMG report in January 2003 revealed evidence of  moderate 
polyneuropathy in the upper extremities, with both the 
sensory and motor nerve fibers involved, and suggested 
diffuse lesions at the proximal portion of the peripheral 
nerves in the lower extremities, consistent with the lesion 
in the cauda equina.

In an October 2003 medical statement, received in November 
2003, Patrick J. Hughes, M.D., indicated that the veteran had 
brought with him numerous medical reports, including two EMGs 
that showed evidence of damage to the S2, S3, and S4 nerve 
root, compatible with a cauda equina lesion.  The veteran 
complained of bladder and bowel problems, and reported that 
the problems started after his back surgery in 1996.  
Following examination of the veteran, Dr. Hughes opined that, 
assuming the veteran's history of bowel and bladder problems 
started immediately after surgery, there would be causal 
relationship to the surgery.

In a February 2004 medical statement, Acupuncturist Clarke 
opined that the veteran's pain and bowel regularity were both 
managed with acupuncture and dietary advice.  Acupuncturist 
Clarke had provided acupuncture treatment three times weekly 
to the veteran, until the veteran moved in April 2003.

VA outpatient records, dated in June 2004, reflect complaints 
of back pain.  An MRI scan taken in 2003 showed arthritic 
changes in the veteran's spine.

The veteran underwent a VA examination of the spine in 
January 2005.  The VA examiner reviewed the claims file.  The 
veteran reported a history of low back pain and leg pain for 
many years, surgery in 1996, and worsening bladder and stool 
control.  He also reported bowel and bladder incontinence.  
The VA examiner noted a June 1999 EMG, showing sacral nerve 
root lesions compatible with cauda equina; and a January 2003 
MRI scan, showing status-post decompression laminectomy from 
L3 into the sacrum, and degenerative changes throughout the 
lumbosacral spine, including foraminal narrowing L3 to S1.  
Following examination, the VA examiner diagnosed the veteran 
with severe degenerative joint disease of the lumbosacral 
spine, status-post laminectomy 1996; cauda equina syndrome; 
and neurogenic bladder.  

During a January 2005 VA genitourinary examination, the 
veteran reported nocturia times six to eight, and daytime 
frequency of eight to ten.  He had frequent dribbling of 
urination and hesitancy, and also dysuria.  The VA examiner 
noted that the veteran's symptoms dated back to at least the 
early 1990s, but  that the veteran believed they originated 
after a laminectomy in 1996, and that the symptoms have 
progressively worsened over time.  The veteran also reported 
having severe intractable constipation.   The VA examiner 
diagnosed severe degenerative joint disease of the cervical 
and lumbosacral spine, and status-post laminectomy in January 
1996; cauda equina syndrome; neurogenic bladder; 
transurethral resection of the prostate with small focus of 
prostate carcinoma; and partial paralysis of the left side of 
the anal sphincter and neurogenic bladder.

In addition, the VA examiner commented that the veteran did 
have a polyneuropathy of unknown origin, in addition to 
having cauda equina syndrome, and that he also had 
polyneuropathy of the tibial nerves.  The VA examiner opined 
that it was at least as likely as not that the bowel and 
bladder problems were not secondary to the left inguinal 
hernia repair done in 1996; and that it was at least as 
likely as not that the problems with bowel movement and 
neurogenic bladder were not secondary to laminectomy done in 
1996.  The VA examiner indicated that he agreed with a 
similar opinion provided by the October 2002 VA examiner.

The VA examiner also opined that it was at least as likely as 
not that the cauda equina compression was not secondary to 
the laminectomy; and that it was at least as likely as not 
that the cauda equina compression was secondary to 
progressive degenerative disc disease in the lumbosacral 
spine.  The VA examiner also opined that it was at least as 
likely as not that the problems of bowel movements and 
neurogenic bladder are in part secondary to polyneuropathy of 
unknown origin, and in part secondary to cauda equina 
syndrome due to degenerative joint disease of the lumbosacral 
spine.  The VA examiner found no unequivocal evidence of any 
additional disabilities due to the surgeries performed in 
January 1996 or February 1996, and that any progression in 
the disabilities is due to natural progression.  Lastly, the 
VA examiner found no evidence of willful misconduct on the 
part of the treatment teams, or of negligence, carelessness, 
error in judgment on the part of any physician; and there was 
no evidence of willful misconduct on the part of the veteran.

VA progress notes, dated in March 2005, indicate that the 
veteran's bladder may be impaired to the point that he will 
require a supra-pubic tube as permanent instrument.

III.  Legal Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  69 Fed. 
Reg. 46433 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(c)(1)); see also 
38 C.F.R. § 3.358(c)(1).  The proximate cause of disability 
is the action or event that directly caused the disability, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(1)).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(2)).

In the present case, VA treatment records show that, prior to 
the veteran's January 1996 and February 1996 surgeries at 
issue, he had long-standing bowel and bladder difficulties.  
The veteran now contends that his symptoms have worsened as a 
result of the January 1996 and February 1996 surgeries.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that  the weight of the 
evidence establishes that the veteran does not currently 
suffer from additional bowel or bladder difficulties as a 
result of VA surgeries in January 1996 and February 1996.  As 
such, the record presents no reasonable basis for a grant of 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151.

The Board notes that Dr. Hughes, a private physician, opined 
that there would be a causal relationship to the surgery if 
the veteran's bowel and bladder problems started immediately 
after surgery as reported by the veteran.  However, the Board 
points out that, at the time of the January 1996 surgery, 
records reflect complaints of urinary difficulties and of 
constipation-each then described as relatively chronic 
problems for the veteran.  Moreover, other than reviewing 
EMGs revealing damage to sacral nerve roots, there is no 
indication that Dr. Hughes had reviewed the veteran's claims 
file, and, thus, considered his actual documented medical 
history.

In a contrary opinion, the January 2005 VA examiner found no 
documented evidence of any additional disabilities related to 
the surgeries; he also noted that any progression in the 
disabilities was due to natural progression of the disease.  
The Board finds the opinion of the January 2005 VA examiner, 
which was based both upon examination of the veteran, and 
comprehensive review of the veteran's documented medical 
history and assertions, and consistent with other evidence of 
record (the October 2002 VA medical opinion)more probative of 
the claim now before the Board.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

The Board also points out that there is no competent evidence 
or opinion even suggesting that the proximate cause of either 
the veteran's neurogenic bladder or the peripheral paralysis 
involving the left side of the anal sphincter was due to the 
January 1996 or February 1996 surgeries.  Specifically, the 
May 1998 VA examiner was unable to state the cause of the 
veteran's neurogenic bladder, and the January 2005 VA 
examiner attributed the veteran's problem of bowel movements, 
at least in part, to the polyneuropathy of unknown origin, 
and in part to the cauda equina syndrome due to the 
degenerative joint disease of the lumbosacral spine.  
[Parenthetically, the Board notes that degenerative changes, 
in general, are common and reasonably foreseeable following 
most surgical procedures.]  Further, as indicated above, the 
January 2005 examiner specifically found that there was no 
showing of willful misconduct, or of negligence, 
carelessness, or error in judgment on the part of any 
physician.

In addition to the medical evidence noted above, the Board 
also has considered the veteran's assertions advanced in 
connection with the appeal.  While he certainly is competent 
to assert the existence of certain symptoms, as a layperson 
without the appropriate training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as, here, whether he suffers from 
additional, compensable disability due to the VA surgeries in 
question.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, in this 
case, the competent and persuasive medical evidence weighs 
against the claim.

Under these circumstances, the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for constipation and peripheral paralysis of the left side of 
the anal sphincter, and neurogenic bladder, as a result of VA 
medical or surgical treatment, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for constipation and 
peripheral paralysis of the left side of the anal sphincter, 
and neurogenic bladder, as a result of VA medical or surgical 
treatment is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


